SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1162
CA 11-00642
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF LIGHT WORK VISUAL STUDIES, INC.,
PLAINTIFF-PETITIONER-RESPONDENT,

                     V                                           ORDER

CITY OF SYRACUSE, BOARD OF ASSESSMENT REVIEW FOR
CITY OF SYRACUSE, JOHN C. GAMAGE, AS COMMISSIONER
OF ASSESSMENT FOR CITY OF SYRACUSE, SYRACUSE CITY
SCHOOL DISTRICT AND COUNTY OF ONONDAGA,
DEFENDANTS-RESPONDENTS-APPELLANTS.


JUANITA PEREZ WILLIAMS, CORPORATION COUNSEL, SYRACUSE (JOSEPH FRANCIS
BERGH OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS.

BOND, SCHOENECK & KING, PLLC, BUFFALO (STEPHEN A. SHARKEY OF COUNSEL),
FOR PLAINTIFF-PETITIONER-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (Donald A. Greenwood, J.), entered December 17,
2010 in a proceeding pursuant to RPTL article 7 and CPLR article 78
and a declaratory judgment action. The order and judgment granted the
application of plaintiff-petitioner, declared that the subject
property is wholly exempt from taxation for the 2010/2011 tax year,
directed defendants-respondents to strike the assessment of the
subject property from the taxable roll, and directed defendants-
respondents to refund plaintiff-petitioner for taxes paid.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on July 26, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court